Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 21, 2017

                                       No. 04-17-00417-CR

                                        David S. BISHOP,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR3325
                              Laura Lee Parker, Judge Presiding


                                         ORDER
        We order the Clerk of this court to administratively close appeal numbers 04-17-00417-CR
and 04-17-00418-CR and to transfer the motions for extension of time to file a notice of appeal that
were filed under those appeal numbers to appeal numbers 04-17-00436-CR and 04-17-00437–CR.


                                                             PER CURIAM
ATTESTED TO:           _______________________
                                                 MINUTES
                                              Court of Appeals
                                       Fourth Court of Appeals District
                                             San Antonio, Texas

                                                July 21, 2017

                                             No. 04-17-00417-CR

                                             David S. BISHOP,
                                                 Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR3325
                                  Laura Lee Parker, Judge Presiding


                                               ORDER
        We order the Clerk of this court to administratively close appeal numbers 04-17-00417-CR
and 04-17-00418-CR and to transfer the motions for extension of time to file a notice of appeal that
were filed under those appeal numbers to appeal numbers 04-17-00436-CR and 04-17-00437–CR.


                                                                  PER CURIAM
ATTESTED TO:               /s/ Luz Estrada




Entered this 21st day of July, 2017.                                         Vol ____ Page ____